 



Exhibit 10.2

SEVERANCE AGREEMENT

     THIS AGREEMENT is made and entered into by and between GOODRICH PETROLEUM
CORPORATION, a Delaware corporation, having an office at 808 Travis, Suite 1320,
Houston, Texas, 77002 (hereinafter referred to as “Employer”), and WALTER G.
GOODRICH (hereinafter referred to as “Goodrich”) effective this 25th day of
April, 2003.

     Attendant to Goodrich’s employment by Employer, Employer and Goodrich
hereby agree, that if Goodrich’s employment with the Company is terminated by
the Company without “Cause” (as defined below), or Goodrich’s employment with
the Company is terminated because of a “Change of Control” (as defined below),
Company will pay, within three (3) months of termination of employment, Goodrich
a cash lump sum payment equal to two times Goodrich’s then current annual rate
of total compensation. Also, through the second anniversary of the employment
termination, health and life insurance coverage under the Company plans or the
equivalent thereof shall be provided to Goodrich on the same basis as its other
senior executives.

     The term “Cause” is defined as (1) any material failure of Goodrich, after
written notice, to perform his duties as an officer of the Company;
(2) commission of fraud, embezzlement or misappropriation by Goodrich against
the Company; (3) a material breach by Goodrich of fiduciary duties owed to the
Company; (4) conviction of Goodrich of a felony offense or a crime involving
moral turpitude.

     A “Change of Control” of the Company is deemed to have occurred if
(1) there is a sale, lease or other transfer of all or substantially all of the
assets of the Company; (2) the Company or its shareholders adopt a plan relating
to the liquidation or dissolution of the Company; (3) any person or group of
persons acting in concert becomes the beneficial owner of fifty percent (50%) or
more of the voting power of the Company’s securities generally entitled to vote
in the election of directors; or (4) there occurs a merger or consolidation of
the Company unless, for at least six months after the transaction, all of those
persons who were beneficial owners of the Company’s common stock before the
transaction, beneficially own greater than fifty percent (50%) of the total
voting power of all securities generally entitled to vote in the election of
directors, managers or trustees of the surviving entity.

     This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and upon Goodrich, his heirs,
executors, administrators, representatives and assigns; provided, however,
Goodrich agrees that his rights and obligations hereunder are personal to him
and may not be assigned without the express written consent of Employer.

     This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Goodrich and Employer
and constitutes the entire agreement between Goodrich and Employer with respect
to the subject matter of this Agreement. This Agreement may not be modified in
any respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of Employer or by any written agreement
unless signed by an officer of Employer who is expressly authorized by Employer
to execute such document.

 



--------------------------------------------------------------------------------



 



     If any provision of this Agreement or application thereof to anyone or
under any circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement that can be given effect without the invalid or
unenforceable provision or application.

     Any controversy or claim arising out of or relating to this Agreement, the
breach thereof, Goodrich’s employment with Employer, or the termination thereof,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (AAA), and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. To select an arbitrator, each party shall strike a name from the list
submitted by AAA with the grieving party striking first. The arbitrator shall
not have the power to add or ignore any of the terms and conditions of this
Agreement. His decision shall not go beyond what is necessary for the
interpretation and application of this Agreement and obligations of the parties
under this Agreement. Cost of such arbitration, but not attorney’s fees, will be
paid by the losing party.

     The laws of the State of Texas will govern the interpretation, validity and
effect of this Agreement.

     This Agreement may be executed in any number of counterparts, all of which
shall constitute the same instrument.

     IN WITNESS WHEREOF, the undersigned intending to be legally bound, have
executed this Agreement as of the 25th day of April, 2003.

     

GOODRICH PETROLEUM

CORPORATION
 
   

By:  /s/ PATRICK E. MALLOY, III

Name: Patrick E. Malloy, III.

  Title: Chairman of the Board
 
   

“GOODRICH”
 
   

/s/ WALTER G. GOODRICH

Walter G. Goodrich

2